TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 5, 2018



                                       NO. 03-17-00666-CV


                           Facility Insurance Corporation, Appellant

                                                  v.

                                Patients Medical Center, Appellee


            APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
             REVERSED AND REMANDED—OPINION BY JUSTICE PURYEAR



This is an appeal from the judgment signed by the district court on July 14, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the district court’s judgment and remands

the case to the district court for further proceedings consistent with the Court’s opinion. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.